Citation Nr: 0618908	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 20 percent disabling.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
left knee disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural history

The veteran served on active duty from May 1966 to May 1969 
and from November 1972 to August 1974.

The veteran was granted service connection for a left knee 
disability in July 1986.  A noncompensable disability rating 
was assigned.  In a rating decision dated December 2002, the 
RO increased the disability rating for the left knee to 
10 percent and denied service connection for a low back 
disability.  The veteran timely appealed.

In an August 2005 decision, a RO Decision Review Officer 
(DRO) granted a 20 percent rating for the service-connected 
left knee disability.  The veteran has not indicated that he 
is satisfied with that disability rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

Issues not on appeal

In the December 2002 rating decision, the RO also denied an 
increased rating for a right hand disability.  The veteran 
did not appeal the decision within the statutory one-year 
period.  However, in his April 2004 substantive appeal as to 
the two issues listed above, he referred to the right hand 
disability.  The RO correctly interpreted the veteran's 
communication as a new claim for an increased rating and 
scheduled the veteran for a VA examination.  Based on the 
results of that examination, the DRO in August 2005 granted a 
10 percent rating.  The veteran has not disagreed with that 
determination.  Thus, the issue of the veteran's entitlement 
to an increased rating for the service-connected right hand 
disability is not in appellate status and will be discussed 
no further herein.  See 38 C.F.R. § 20.302(a) (2005); see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

The veteran initially claimed entitlement to service 
connection for a back disability as secondary to his service-
connected knee disability. See his August 2002 claim [VA Form 
21-526].  The issue was developed for appellate purposes by 
the RO and will be addressed in this Board decision.  In the 
April 2004 VA Form 9, the veteran added an alternative claim 
of entitlement to service connection on a direct basis. 
He specifically stated that "The back injury first resulted 
from a motor vehicle accident in 1967 . . . ."  [i.e., 
during service].  The RO has not developed a direct service 
connection claim, and it is thus not before the Board on 
appeal.  That issue is referred to the RO for appropriate 
action.

The Board observes in passing that the direct service 
connection claim is not inextricably intertwined with the 
secondary service connection claim being adjudicated in this 
decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].  Here, 
the outcome of the direct service connection claim is not 
dependent upon the outcome of the secondary service 
connection claim now being adjudicated.  It is true that if 
the secondary service connection claim was granted, the 
direct service connection claim would be effectively moot.  
However, as discussed below the secondary service connection 
claim is being denied by the Board.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's left knee disability is manifested by moderate 
instability; flexion of 106 degrees and extension of 0 
degrees; and x-ray evidence of mild medial compartment 
degenerative changes.

2.  The evidence does not show that the veteran's left knee 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  A preponderance of the competent medical evidence 
demonstrates that the veteran's low back disability is 
unrelated to his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating have been 
met for the veteran's service-connected left knee disability 
under Diagnostic Code 5257.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a separate 10 percent disability rating 
for arthritis of the left knee under Diagnostic Code 5003 
have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5003 (2005); VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997).

3.  The criteria for referral for increased disability rating 
for the veteran's left knee disability on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2005).

4.  Service connection for a back disability is not 
warranted.  38 C.F.R. § 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected left knee disability as well as service 
connection for a low back disability, which he contends was 
caused by the left knee disability.  

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  Specifically, the Board notes that the 
veteran's claim was filed after the effective date of the 
VCAA.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues have proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was informed in a 
September 2002 letter from the RO that the evidence required 
to establish entitlement to service connection included three 
things: (1) an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service that caused injury or disease; (2) a current 
physical disability; and, (3) a relationship between the 
current disability and the in-service disease or injury.  See 
p.p. 1 and 2.  The letter also informed the veteran of the 
typical kinds of evidence that could be used to support the 
claims, such as medical records, his statements or statements 
of others who could observe his symptoms, and medical 
opinions. 

The veteran was specifically informed of what is required to 
substantiate his claim for an increased rating and service 
connection for a disability caused by a service-connected 
injury.  The letter told the veteran that in order to 
establish service connection for "your back condition 
secondary to your service-connected left knee condition" he 
must provide evidence of the back condition, and evidence 
showing a relationship between his back condition and his 
left-knee disability.  See p. 2.  In addition, he was told 
that "[B]efore your claim for an increase may be 
reconsidered for your service connected left knee and right 
hand conditions, you must submit evidence showing that your 
conditions have increased in severity."  See p. 3.  These 
notices satisfy the VCAA obligation to inform a claimant of 
the evidence required to substantiate a claim. 

The veteran was informed that VA had obtained his service 
records and was informed of VA's duty to assist him in 
obtaining other records.  The letter asked the veteran to 
provide any evidence that his left knee had been treated 
since his discharge, and to provide enough identifying 
information and a waiver to allow VA to obtain the records.  
He was told that VA would make reasonable efforts to obtain 
evidence such as medical records, employment records, and 
records from other Federal agencies, but that he had to 
provide enough information about such records to enable VA to 
request them.  See p. 3.

Moreover, the veteran was informed that VA would assist him 
by providing a medical examination or getting a medical 
opinion if it were necessary.  Finally, the September 2002 
letter also asked the veteran for "any other evidence or 
information that you think will support your claim."  See 
page 3.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
In this case, there are two types of claims; an increased 
rating for a previously service-connected left knee 
disability, and a service connection claim for a lower back 
disability caused by a service-connected left knee 
disability.  
Regarding the increased rating for the veteran's left knee 
disability, the first three elements (1), veteran status, (2) 
current existence of a disability, and (3) relationship of 
such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  As explained above, the veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to element (4), degree of disability.  With 
respect to element (5), effective date, because the Board is 
not granting an increased rating for the veteran's left knee, 
notice regarding an effective date would be pointless.

Regarding the issue of service connection for a low back 
disability, veteran status is not in issue.  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to elements (2) 
and (3).  Because the RO denied service-connection, elements 
(4) and (5) do not apply and any failure to notify the 
veteran of those elements would be moot. 

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is represented by a representative who is 
presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
records pertaining to his claims.  He was accorded VA 
examinations in October 2002 and June 2005.  Importantly, the 
veteran has identified no additional information that should 
be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to an increased disability rating for left 
knee disability, currently rated as 20 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).
Specific schedular criteria - knee disabilities

(i.)  Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.


The Board notes that words such as "slight" and "moderate" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 
38 C.F.R. § 4.6 (2005). 

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." See Webster's 
New World Dictionary, Third College Edition (1988), 871.

(ii.)  Arthritis

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).
Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2005).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  

Analysis

The veteran seeks entitlement to an increased rating for his 
service connected left knee disability, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 5010 
[arthritis, due to trauma, substantiated by X-ray findings] 
and Diagnostic Code 5262 [tibia and fibula, impairment of].  
As is discussed below, the Board has determined that the 
veteran's left knee disability is properly rated as 
10 percent disabling under Diagnostic Code 5257, with an 
additional 10 percent for separately rated arthritis. 

The Board further believes that based upon the medical 
evidence of record, separate ratings under Diagnostic Codes 
5257 and 5003 are appropriate because the medical evidence 
indicates that the veteran has slight instability of the 
right knee and x-ray examinations result in a finding of 
arthritis in the veteran's right knee.  Finally, the Board 
concludes that he is entitled to an additional 10 percent 
disability rating under Diagnostic Code 5003 for the 
arthritis.  

Assignment of diagnostic code

As stated above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  For the reasons 
stated below, the Board finds a different diagnostic code is 
more appropriate.

The RO has applied Diagnostic Codes 5010 and 5262 to the 
veteran's left knee disability, and assigned a 20 percent 
disability rating based on evidence for malunion of the tibia 
and fibula with moderate knee disability, and characterizing 
the degenerative changes and increased pain on repetition as 
moderate symptoms under the diagnostic code.  After a careful 
review of the entire record, the Board has concluded that the 
use of Diagnostic Code 5262 is not appropriate, because there 
is no medical evidence of malunion of the tibia and fibula.

The veteran's service medical records (SMRs) establish that 
he injured his left knee by tearing his meniscus ligament 
while playing soccer in October 1968.  Significantly, there 
was at the time no evidence of record indicating a malunion 
between the tibia and fibula, nor do his SMRs indicate that 
the veteran fractured or displaced any bone in his left leg 
during service.  Moreover, there is no evidence of malunion 
of the tibia and fibula after service. Thus, the application 
of Diagnostic Code 5262 

The Board finds instead that the evidence supports 
application of Diagnostic Codes 5003 [arthritis] and 5257 
[knee, other impairment of: recurrent subluxation or lateral 
instability] are more appropriate.  By the veteran's own 
accounts, the principal manifestations of his left knee 
disability are giving way two to three times per week and 
constant pain controlled by medication.  In 2002, the veteran 
stated that his knee gave way "a few times a month."  In 
addition, an October 2002 medical examination revealed some 
instability of the left knee.  Moreover, there is x-ray 
evidence in the record that substantiates a diagnosis of 
degenerative joint disease of the veteran's left knee.

As was discussed in the law and regulations section above, a 
veteran who has arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be 
based upon additional disability.  See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, the Board believes that separate ratings under 
Diagnostic Codes 5257 and 5003 are appropriate

Schedular rating

(i)  Diagnostic Code 5257 [knee instability]

Under Diagnostic Code 5257, a 10 percent disability is 
warranted when instability is slight, and a 20 percent 
disability is warranted when instability of the knee is 
moderate.  The Board notes that the word "slight" is 
defined as "small in size, degree or amount."  See 
Webster's II New College Dictionary 11th Edition (2001) 
at 1038.  "Moderate" is defined as "of average or medium 
quantity, quality or extent."  Id. at 704.  

The evidence of record is that the veteran reported in 2002 
that his knee gave way two or three times per month.  In 
connection with the 2002 examination, the examiner noted that 
there was a positive anterior drawer test with 1 centimeter 
give way.  In 2005, the instability had increased in 
frequency to his left knee giving way two or three times per 
week.  

In this case, the Board views the objective medical evidence 
as indicating that instability in fact exists.  The veteran's 
statements verify that the instability occurs with some 
frequency, approximately two or three times weekly.  
Moreover, the Board has taken into consideration the RO's own 
characterization of the disability a moderate.  For these 
reasons, the Board believes that a 20 percent disability 
rating may be assigned under Diagnostic Code 5257, with the 
application of 38 C.F.R. § 4.7 [where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating].  
That is, the Board finds that the evidence shows that the 
instability complained of is more appropriately characterized 
as "moderate" rather than "slight".  

With respect to whether severe knee instability is 
approximated, crucially there is no evidence that the veteran 
uses or has sought a knee brace or other device to limit knee 
instability.  There is no evidence that the veteran's knee 
instability is chronic, or occurs daily, or that it occurs, 
for example, every time stairs are climbed.  Rather, the 
evidence indicates that the veteran's knee gives way two-to-
three times per week, and does not cause him to fall.  In 
addition, any functional incapacitation when the knee does 
give way appears to be relatively inconsequential; he 
reported that he avoids stairs.  For these reasons, the Board 
determines that the evidence justifies a finding of moderate 
recurrent instability, and not a finding of severe 
instability.  

Thus, the Board finds that the veteran's left knee disability 
meets the criteria for a 20 percent disabling under 
Diagnostic Code 5257.

(ii)  5003 [arthritis]

The medical records include x-ray reports which show 
arthritis of the veteran's left knee. The October 2002 
examiner stated that the x-ray results substantiated a 
diagnosis of degenerative joint disease (DJD) of the left 
knee. As discussed above, a separate disability rating may 
therefore be assigned under Diagnostic Code 5003.  Under that 
diagnostic code, arthritis is rated based upon limitation of 
motion of the knee, with a 10 percent rating being assigned 
if limitation of motion is noncompensable under Diagnostic 
Codes 5260 and 5261.

During the June 2005 examination, the veteran's left knee 
range of motion was flexion to 106 degrees and extension to 0 
degrees.  [As noted above, normal is 140 degrees and zero 
degrees.]  Diagnostic Code 5260 contemplates a noncompensable 
evaluation where there is limitation of knee flexion to 60 
degrees, which is far exceeded by the 106 degrees record in 
connection with the recent examination.  Diagnostic Code 5261 
contemplates a noncompensable evaluation with a limitation of 
knee extension 5 degrees.  A compensable disability 
evaluation also cannot be assigned under Diagnostic Code 5261 
for zero degrees, or normal, extension.  

Based on these findings, and the x-ray findings of DJD, the 
Board concludes that the criteria for a 10 percent disability 
evaluation under Diagnostic Code 5003 have been met, based on 
noncompensable limitation of motion of the knee, along with 
x-ray evidence of arthritis.  

DeLuca considerations

The Board has also considered whether an additional increased 
rating would be warranted here based on functional loss due 
to fatigability, incoordination, and lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

With respect to the rating under Diagnostic Code 5257, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.  

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are 
for consideration in this case with respect to the rating 
under Diagnostic Code 5003.

The evidence shows the veteran's complaints of left knee 
pain, as well as subjective complaints of fatigue and 
allusions to lack of endurance.  The clinical evidence, 
however, does not objectively support a higher rating based 
upon these claims.  Both VA examiners, after noting the 
veteran's pain, found the veteran's knee was not limited by 
fatigue, weakness, lack or endurance, or lack of 
incoordination, but was inhibited to a limited degree by 
pain.  

The Board additionally observes that the veteran does not 
wear a knee brace, nor has one been prescribed for his use, 
and the record evidence does not show that he has been 
prescribed to participate in physical therapy to strengthen 
muscles surrounding the left knee joint.  

For these reasons, the Board finds that additional 
disability, over and above the 
20 and 10 percent ratings now assigned, is not warranted.


Esteban considerations

The Board has already determined that separate ratings for 
the veteran's service-connected left knee are warranted under 
Diagnostic Codes 5257 and 5003.  
See Esteban, supra; see also 38 C.F.R. § 4.25 (2005) [under 
VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately]. 

The Board notes that both VA examiners reported the veteran's 
left knee had healed arthroscopic scars.  The examiners, 
however, specifically stated that there was no evidence of 
keloid development and noted that the scars are non-adherent 
to underlying tissue.  There is no evidence that the scars 
cause any limitation of motion of the knee joint.  Overall, 
the evidence indicates that the scars are de minimus.  The 
veteran himself has not contended that the scars present any 
problems.  Based on this record, the Board concludes that the 
evidence does not suggest that a separate disability 
pertaining to the scars exists.

Extraschedular consideration

The Board will consider the question of whether an 
extraschedular rating is appropriate regarding the veteran's 
claim for increased rating for his service-connected left 
knee disability.  See Bagwell v. Brown, 9 Vet. App. 157 
(1966).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required any hospitalization for his left knee 
disability.  Neither examination report states that the 
condition resulted in any time lost from work.  There is no 
evidence that the veteran is occupationally impaired beyond 
the level contemplated in the assigned disability rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is a recognition that 
industrial capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected left knee disability for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

For reasons and bases expressed above, the Board concludes 
that separate 20 and 10 percent ratings are assigned for the 
veteran's service-connected left knee disability under 
Diagnostic Codes 5257 and 5003, respectively.  To that 
extent, the appeal is allowed.


2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
left knee disability.

The veteran is also seeking entitlement to service connection 
for a low back disability, which he contends is secondary to 
his service-connected left knee disability.  [As has been 
discussed in the Introduction, the veteran has more recently 
contended that the low back disability is directly related to 
his military service.  That issues, which is separate and 
distinct from the secondary service connection issue, has not 
been developed for appellate purposes and will not be 
discussed by the Board.]

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to element (1), an October 2002 physical 
examination of the veteran established a diagnosis of 
degenerative disk disease with a herniated disk at L5-S1.    
With regard to element (2), as discussed above, the veteran 
has a service-connected left knee disability.  

With regard to element (3), medical nexus, the only evidence 
of record is contained in a September 2000 medical report by 
Dr. T.S., who completed an independent examination report for 
workman's compensation purposes.  Dr. T.S. stated that the 
veteran told him that "[O]n approximately September 01, 
1997, he [veteran] strained his back lifting a heavy box."  
See page 1.  Additionally, the report states that in 1989, 
the veteran was treated for a lumbar strain "secondary to 
moving a 200 pound computer."  Importantly, Dr. T.S. noted 
that "[R]ecords show that [veteran] was evaluated by Dr. K 
on May 11, 1998, giving a history of straining his back 
pulling on some cabinets in September."  See page 2.  On 
February 22, 1999, the veteran told Dr. TS that he had 
injured his back in March 1999 lifting a box full of metal 
clamps.  Nothing in Dr. T.S.'s report indicates that the 
veteran's then existing left knee disability caused, to any 
degree, the veteran's low back disability.  

Regarding causation, Dr. T.S. concluded the following:

His occupational injuries of September 01, 1997, 
and March 27, 1998, did cause, or was the 
substantial contributing factor to cause, the 
lumbar radiculopathy from which [veteran] currently 
suffers.


It thus strongly appears that Dr. T.S. related the veteran's 
current low back disability exclusively to the various 
injuries, and not to the service-connected left knee 
disability.

Also in support of the conclusion that the cause of the 
veteran's back condition was an occupational injury, not the 
veteran's service-connected left knee disability, is the 
report of an October 2002 VA examination.  The examiner 
specifically indicated in the DIAGNOSIS section 
"Degenerative disk disease with herniate disk at L5-S1.  It 
appears that he injured his back on the job in 1997."  
Again, the service-connected knee disability was not 
mentioned as a factor in the development of the current back 
disability.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself suggests his left knee 
caused injury to his low back, it is well established that 
lay persons without medical training, such as the veteran, 
are not competent to attribute symptoms to a particular 
cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2005) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, the veteran's opinion that 
his service-connected left knee disability caused his lower 
back condition is entitled to no weight of probative value. 

The veteran has been accorded ample opportunity to provide 
competent medical nexus evidence.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits ].

For the reasons stated above, the Board finds that the 
veteran's low back disability was not due to or the result of 
his service connected left knee disability.


ORDER

Entitlement to an evaluation of 20 percent for the veteran's 
service-connected left knee disability under Diagnostic Code 
5257 is granted, subject to controlling regulations 
applicable to the payment of monetary benefits. 

Entitlement to a separate disability evaluation of 10 percent 
for arthritis of the left knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to service connection for a low back condition, 
claimed as secondary to the service-connected left knee 
disability, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


